Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 in the reply filed on 7/7/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: storage unit in claim 1,
abnormal normal state diagnosis unit in claim 1,
a cause diagnosis unit in claim 1,
a communication unit in claim 1,
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Although “control unit” uses the nonce term unit, it is understood that “control unit” is an interchangeable term with “controller”.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 uses the terms “a storage unit”, “an abnormal state diagnosis unit”, “a cause diagnosis unit” and a “a communication unit” which are all interpreted under 35 USC 112(f) for using the nonce term unit with a function with a lack of structure; however, all four terms are not further defined in the specification with any sufficient structure, material or acts to entirely perform the recited function.  In view of the specification, it appears these components are only algorithms that are part of network.  As such, the specification lacks written description for these limitations.
Claims 2-7 are rejected as being dependent upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “storage unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define what structure would be considered to be present for the storage unit and as such the term is indefinite.  For the purpose of examination, this limitation is interpreted as any component that could store information.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “abnormal state diagnosis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define what structure would be considered to be present for the abnormal state diagnosis unit and as such the term is indefinite.  For the purpose of examination, this limitation is interpreted as any component that could determine an abnormal state.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “cause state diagnosis unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define what structure would be considered to be present for the abnormal state diagnosis unit and as such the term is indefinite.  For the purpose of examination, this limitation is interpreted as any component that could determine the cause of an abnormal state.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not define what structure would be considered to be present for a communication unit and as such the term is indefinite.  For the purpose of examination, this limitation is interpreted as any component can provide communication.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 2 recites “wherein union of a set of sensors that generates the first group of information and a set of sensors that generates the second group of information comprises” which is considered indefinite.  Claim 1 requires the presence of only “one sensor” per each group so it is unclear how there can be a set of sensors to generate the first group when only one sensor is required.  As such it is unclear what is required in the invention if it is a set of sensors for each group or only one sensor for each group.  For the purpose of examination, this limitation is interpreted that there is only one sensor required for each group.
Claim 3 recites “a door sensor that senses an opening and close of the door of the freezer compartment and the refrigerating compartment” which is considered indefinite.  First, no door has been defined previously in the invention so “the door” lacks antecedent basis.  Further, it is unclear from this limitation if this is saying there is a singular door that is for the entire refrigerator that is for the freezer compartment and the refrigerating compartment with a singular sensor.  Based on a review of the specification, this limitation is interpreted for the purpose of rejection to be a door sensor for a door of either the freezer compartment or the refrigerating compartment.
Claim 3 recites “the sensor comprised in the first group and not in the second group” which lacks antecedent basis.  No singular sensor as part of any first or second group has been recited, and it is unclear what the first and second groups are.  For the purpose of examination, these limitations are understood to be “the one or more sensors that generate the first group of information”.
Claim 4 recites “the sensor comprised in the second group and not in the first group” which lacks antecedent basis.  No singular sensor as part of any first or second group has been recited, and it is unclear what the first and second groups are.  For the purpose of examination, these limitations are understood to be “the one or more sensors that generate the second group of information”.
Claim 6 recites “the sensors that generate the first group of information” which is considered indefinite as only one sensor is required.  For the purpose of examination, this limitation is interpreted as “the one or more sensors that generate the first group of information”.
Claim 6 recites “wherein the abnormal state diagnosis unit generates the information on the abnormal state of the refrigerator after a predetermined X-time after confirming occurrence of an event” which is considered indefinite.  It is unclear from this limitation what is required for “an event” to occur and how it relates to the sensors of the system or what qualifies as “an event” occurring. For the purpose of examination, this limitation is interpreted that “an event” is the same as the “abnormal state”.
Claim 6 recites “by inputting a sensed result of the second group of sensors determined to be in the abnormal stage after the X-time” which is considered indefinite.  First it is unclear what the “the second group of sensors is” as this limitation lacks antecedent basis as the claims have no previously required a second group of sensors. For the purpose of examination this is understood to be the “one or more sensors that generate a second group of information”.  Additionally, it is unclear how a group of sensors can be in an abnormal state the cause diagnosis unit only compares stored information, and further there is no prior determination that anything related to the second group of sensors is in an abnormal state.  For the purpose of examination, this limitation is interpreted that the cause diagnosis information by inputting the information of the one or more sensors that generate the second group of information.
Claims 5 and 7 are rejected as being dependent upon a rejected claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (US PG Pub 20140070951), hereinafter referred to as Shim and further in view of Yamashita et al. (US PG Pub 20070156373), hereinafter referred to as Yamashita and Fuleshwar Prasad et al. (US PG Pub 20180244465), hereinafter referred to as Prasad.

With respect to claim 1, Shim (Figures 1-8) refrigerator of diagnosing cause of an abnormal state, comprising:
one or more sensors that generate a first group of information on an abnormal state of the refrigerator (the controller may sense whether a door is opened according to a signal applied form a door switch, which signal would be a sensor, and accumulates the number of times the signal is received, paragraph 192);
one or more sensors that generate a second group of information on a cause of the abnormal state (defrosting sensor, 193, paragraph 233 which senses the state of the evaporator),
a storage unit that stores the first group of information sensed by the sensor in combination with time information (memory 172 which stores information that are generated by the operation of the refrigerator which information includes time information and information from the defrosting sensor, paragraph 76);
an abnormal diagnosis unit that generates information on the abnormal state of the refrigerator based on the similarity between the stored first group of information and a normal pattern (diagnosing unit 250 which compares production information which analyses data items, paragraph 136 and compares it to a diagnosis target, paragraph 143, which can measure if the defrosting period is excessively short and operation time of the compressor is long based on measurements from the frequency of door openings)
a cause diagnosis unit that generates the information on the cause of the abnormal state based on similarity and a defect pattern when the abnormal state diagnosis unit determines that a state of the refrigerator is abnormal state (diagnosis unit 250 also as a result of the diagnosis suggest the user to check whether the doors are staying closed for example, paragraph 240)
a communication unit that transmits the information on the abnormal state or information on the cause generated by the cause diagnosis unit (the information generated can be sent to a service center, paragraph 160),
a control unit configured to control the sensors, the storage unit, the abnormal and cause diagnosis unit, and the communication unit, and to control the communication unit (controller 160 which is in communication with the memory 172, the defrosting sensor 193 and sound output 150, see figure 5, whereas there is two way communication as shown, this can be considered control, and further the controller performs control to generate a control signal to perform sound output paragraph 79 which sets the diagnosis mode operating paragraph 71 and as the service center ultimately also receives the sound output, through the communication network, paragraph 45, the control provides this control as well).	Shim does not teach the abnormal state diagnosis and cause diagnosis are separate diagnosis units.

Yamashita teaches in diagnosing a failure in a refrigerating system separate means, first a comparison means which compares a current value with stored data and then provides that information to a judgement means which decides based on this result (paragraph 82).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on Yamashita provided a comparison means to compare the information of the present measured values to the stored information and generate a comparison of said information (which would act as the abnormal state diagnosis unit) and a separate judgment unit to use those results to make a determination of what the problem is and why (which would act as the cause diagnosis unit) since it has been shown that a simple substitution of one known element (a single diagnosis unit) for another (two diagnosis units performing the function of one) to yield predictable results is obvious whereby as providing one system to perform both functions and providing two systems to perform both systems are both known providing two would provide the predictable result of having dedicated operations which would still produce the results required and determine both that an abnormal event was happening and why.  Thus any operation to the one diagnosis unit would be to the two separate such as the control.

Shim does not teach the information from the diagnosis units being sent to a cloud server or the communication unit receives work information via a cloud server.

Prasad teaches a server system (104) which can be a cloud server (paragraph 20) which transmits information to a communication interface (108-1, paragraph 50) as well as receives information from a network via a communication interface over a network (paragraph 22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Prasad provided operated the refrigerator of Shim such that information generated by the communication unit is provided to a cloud server and information from the cloud server is provided to the communication unit since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing the communication unit of Shim with the ability to both send and receive information to a cloud server would allow the information generated by the system to be stored as well as information provided to the system to provide control to the system in response to information received by the cloud server which would increase operational control of the system.

With respect to claim 2, Shim teaches wherein a union of a set of sensors that generates the first group of information comprises and a set of sensors that generates the second group of information comprises: a temperature sensor of an evaporator of the freezer compartment (defrost sensor 193, paragraph 65, senses the temperature of the evaporator), a door sensor that senses opening and closing of the door (the door switch signal acts as the opening and closing door sensor).

With respect to claim 3, Shim as modified teaches wherein the sensor comprised in the first group and not comprised in the second group comprises a door sensor that sense and opening and closing of the door of the freezer compartment and the refrigerating compartment (the signal which acts as the sensor for the opening and closing of the doors, paragraph 193 gathers the first group of information).

With respect to claim 4, Shim as modified teaches wherein the sensor comprise int eh second group and not comprise in the first group comprises a temperature sensor of the freezer (the defrosting sensor measures the temperature of the evaporator in the freezer, paragraph 233).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim/Yamashita/Prasad and further in view of Tulpule (US Patent No. 5860285).

With respect to claim 5, Shim does not teach wherein the abnormal state diagnosis unit comprises: an input layer to which the first group of information is input; an output layer that generates a correlation between information input to the input layer and outputs the information on the abnormal state; and a hidden layer that defines the correlation.

Tulpule teaches a processor to receive processes data using a neural network including an input layer (82), a hidden layer (84) and an output layer (80) (Column 4, lines 30-35) where the input layer receives information from sensors (Column 4, lines 43-45), the output layer which has an output node (Column 4, lines 35-36) which provides output values (Column 4, lines 55-56) where calculations provided to the output node are done in the hidden layer (Column 5, lines 62-65).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the abnormal diagnosis unit of Shim as modified to have operated with a neural network such that input data is received by an input layer which sends the data to a hidden layer which performs the calculations and then provides an output to the output layer to provide the information output based on the teaching of Tulpule since it has been shown that combining prior art elements to yield predictable results is obvious whereby the use of a neural network with an input layer, output layer, and hidden layer which operate as defined in the claim can be shown to be an old and well known way of providing processing of data for a system.  Thus the input layer would receive the data, the hidden layer would calculate the data (define a correlation) and the output layer would output the correlation based on the input data.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim/Yamashita/Prasad and further in view of Umeda et al. (JP2005274059), hereinafter referred to as Umeda.

With respect to claim 6, Shim as modified teaches wherein the sensors that generate the first group of information comprise a door sensor that senses opening and closing of a door (as shown in claim 1 above, this is the sensor).

Shim does not teach wherein the abnormal state diagnosis unit generates the information on the abnormal state of the refrigerator after a predetermined X-time after confirming occurrence of an event by the operation information sensor, and wherein the cause diagnosis unit generates the information on the cause of the abnormal state by inputting a sensed result of the second group of sensors determined to be in the abnormal state after the X-time to the cause diagnosis unit.

Umeda teaches that a diagnosis start command can be operated such that when a refrigerator door has been open to long a diagnosis mode can be started (paragraph 16).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have operated the diagnosis unit such that when a predetermined time has passed with the door opening, the system of Shim enters into a diagnosis mode to operate the abnormal state diagnosis unit (which would in turn operate the cause diagnosis unit) based on the teaching of Umeda since it has been shown that combining prior art elements to yield predictable results, whereby providing operation this way would allow the system to operate based on how long something is occurring so that if the door was open to long it a determination of an abnormal state has occurred.

Conclusion
While claim 7 is not rejected in view of the prior art, it is not considered allowable at this time due to the presence of the rejections under 35 USC 112(a), 112(b) and a full determination of allowability cannot be made until those rejections are resolved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763